DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Status of Claims
Claims 1-12 are pending where claim 1 has been amended.  Claims 8 and 9 are withdrawn from consideration and claims 1-7 and 10-12 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3075869 A1 to Nazarbayev et al.
Regarding claim 1, Nazarbayev discloses a silicon based alloy comprising the following composition (Nazarbayev, abstract, claims 9, 10 and 12) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Nazarbayev wt%
Overlaps?
Si
45-95
40-65
Yes
C
0-0.05
>0.001-<0.40
Yes
Al
0.01-10
>1-<40
Yes
Ca
0.01-0.3
<4.0
Yes
Ti
0-0.10
0-1.5
Yes
Mn
1-25
5-20
Yes
P
0.005-0.07
<0.05
Yes
S
0.001-0.005
<0.05
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nazarbayev including the instantly claimed because Nazarbayev discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed product-by-process limitations, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the alloy of Nazarbayev appears to be either identical or substantially identical to the structure and composition of the instantly claimed alloy insofar as the instantly claimed product-by-process limitations do not appear to imply any structure that the alloy of Nazarbayev does not possess.   
Regarding claims 2-7, the alloy of Nazarbayev overlaps the instantly claimed ranges.
Regarding claims 10, the alloy of Nazarbayev is used as an additive in the manufacture of steel (Nazarbayev, para [0002]).
Regarding claim 11, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the alloy of Nazarbayev can be used as an additive in the manufacturing of non-grain oriented electrical steel.
Regarding claims 12, the alloy of Nazarbayev is used as an additive in the manufacture of steel (Nazarbayev, para [0002]).  One of ordinary skill in the art would immediately envisage the claimed species of non-grain oriented electrical steel from the disclosed genus of steel of Nazarbayev.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/251,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/251,126 recite an alloy with a composition overlapping that of the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Application No. 17/251,126 including the instantly claimed because Application No. 17/251,126 discloses the same utility throughout the disclosed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Nazarbayev does not teach the instantly claimed product-by-process limitations.  This is not found persuasive because regarding the instantly claimed product-by-process limitations, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the alloy of Nazarbayev appears to be either identical or substantially identical to the structure and composition of the instantly claimed alloy insofar as the instantly claimed product-by-process limitations do not appear to imply any structure that the alloy of Nazarbayev does not possess.   
Applicant argues that the instant claims are patentable over Nazarbayev because the specific examples of Nazarbayev are outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  Although Nazarbayev does not explicitly list specific examples of alloys falling within the instantly claimed ranges, the broader teachings of Nazarbayev reasonably suggest alloys overlapping that of the instantly claimed ranges and as such Nazarbayev presents a prima facie case of obviousness over the instantly claimed alloy.
Applicant argues that claim 9 of Nazarbayev only lists Mn as a possible addition, and states that is in the form of an oxide.  This is not found persuasive because instant claims 10 and 12 of Nazarbayev indicate that the Mn is added in an amount sufficient to secure a composition of 5-20 wt% Mn, lying within the instantly claimed Mn content range.
Applicant argues that according to Nazarbayev it is not possible to obtain an alloy with the low carbon content as in the presently claimed invention.  This is not found persuasive because Nazarbayev discloses a carbon content of >0.001-<0.40 wt% C, overlapping the instantly claimed carbon content range of 0-0.05 wt% C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738